J-S74036-16


NON -PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                     1   IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA


                         v.

ANTHONY CROZIER

                              Appellant                   No. 88 EDA 2016


           Appeal from the Judgment of Sentence November 16, 2015
              in the Court of Common Pleas of Montgomery County
               Criminal Division at No(s): CP- 46 -CR- 0002065 -2012

BEFORE:      OTT, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                            FILED NOVEMBER 08, 2016

        Anthony Crozier (Appellant) appeals from the judgment of sentence of

six to twenty years of incarceration plus three concurrent, one to five year

terms following      a    bench   trial resulting in his conviction for criminal

solicitation to commit involuntary deviate sexual intercourse (IDSI) with         a


child, criminal solicitation to commit indecent assault with   a   person less than

thirteen years of age, criminal solicitation to commit corruption of minors,

and criminal solicitation to commit sexual exploitation of children.'           We

affirm.




' See     18 Pa.C.S. § 902(a); see    also §§ 3123(b), 3126(a)(7), 6301(a)(1)(i),
and 6320(a).


*Former Justice specially assigned to the Superior Court.
J-S74036-16


        In    December          of 2011,    Appellant     and   H.E.     (mother)         met      on

AshleyMadison.com and exchanged                     a   series of messages.              Notes     of

Testimony (N.T.), 4/1/15, at 11.             Later that month, Appellant and H.E. met

in person on        the day H.E. lost her job and she performed oral sex on him.

Id.   at 15.       On January 17, 2012, during a phone conversation Appellant

inquired whether H.E. had obtained employment and when she responded

she had not, he offered to pay H.E. if her daughter gave him                         a   hand job.

Id.   at 10, 16 -17.        H.E.   initially thought Appellant was referring to her then

eighteen -year -old daughter, however, Appellant corrected H.E. to clarify he

was inquiring about H.E.'s eleven -year -old daughter.             Id.   at 16 -17, 75. H.E.

got off the phone and the next day met with Detective Joseph Rudner, Jr. of

Souderton Police Department.              Id. at   18 -19, 73 -74. H.E. informed Detective

Rudner that Appellant had offered her $100 in exchange for                     a   hand job from

her daughter.         Id.   at 174 -78.    Subsequently, H.E. consented to having her

phone calls recorded, and was directed to call Appellant.                Id.   at 27 -28.2

        A series of    three calls were recorded on February 16th, 19th, and                20th   of

2012.3       Id.   at 87 -88.      During the February 16, 2012 phone call, Appellant

confirmed the age of the child, confirmed that he would get sexual contact


2   H.E. spoke to Appellant again via phone on January 22, 2012, however this
conversation was not recorded. N.T., 4/1/15, at 86 -89, 92.

3 The audio of the three calls, marked as Commonwealth's Exhibit 7, were
played in court and the transcripts of the calls were marked into evidence as
Defense Exhibit 4. N.T., 4/1/15, at 136 -39, 122.


                                               -2
J-S74036-16


with her in exchange for money, and suggested the eleven -year -old give him

a    hand job or   a   blow job.   H.E. told Appellant   that he would need to bring       a


condom if he intended to have intercourse with the child.                Appellant asked

H.E. at least three times how she would explain the sex acts to her daughter

and asked if H.E. had         a    picture of the child on her cell phone.          He also

inquired if the child had "any titties" and told H.E. that he was physically

aroused due to their conversation.

         In the second call on February 19, 2012, Appellant and H.E. discussed

the arrangement further. H.E. explained that Appellant should leave his car

at   a   park close to her house around noon and she would walk him to her

home in Montgomery County. During this discussion, Appellant masturbated

while asking how the encounter with the child would go.                            Appellant

attempted to confirm that the child would give him           a   hand job or   a   blow job.

Appellant asked at least six times how H.E. explained the proposed

encounter with her child, including              how the child        reacted during     the

explanation.       He asked how the child would be dressed and inquired as to

whether the child had "a little skirt" she could wear.

         In the third conversation on February 20, 2012, Appellant confirmed

that he was on the way to the meeting place. Id. at 29 -30. The next day

Appellant arrived at the prearranged               meeting   location where he was

arrested. Id. at 138 -39.           Thereafter Appellant gave     a   statement to police




                                            -3
J-S74036-16


wherein he admitted he had offered to pay H.E. "a couple of bucks" to have

sexual contact with her daughter.            Id. at   148 -49.

       Following   a    bench trial in April of 2015, the court found Appellant

guilty of criminal        solicitation   to     commit       involuntary   deviate   sexual

intercourse with    a   child, criminal solicitation to commit indecent assault with

a   person less than thirteen years of age, criminal solicitation to commit

corruption of minors, and criminal solicitation to commit sexual exploitation

of children. Appellant was sentenced to six to twenty years on the charge of

criminal solicitation to commit involuntary deviate sexual intercourse; and

one to      five years' incarceration          for each remaining          charge, to   run

concurrently.      Appellant filed post- sentence motions, which were denied.

Appellant timely appealed and filed               a    court -ordered Pa.R.A.P. 1925(b)

statement. The trial court issued        a    responsive opinion.

       Appellant presents the following questions for our review:

       1.    Whether Appellant's conduct did not meet the elements of
       any of the crimes charged. Whether the trial court erred in
       denying Appellant's challenge to the sufficiency of the evidence
       and in finding Appellant guilty beyond a reasonable doubt.

       2.     Whether the trial court precluded defense counsel from
       testing the witness' credibility in a truly meaningful and effective
       manner.

       3.   Whether the trial court failed to properly merge the
       sentences.

       4.    Whether the trial court erred in denying Appellant's
       challenge to the discretionary aspects of sentencing.       The
       sentence was excessive under the circumstances and manifestly
       unreasonable where the [Appellant's] guidelines were much lower

                                              -4-
J-S74036-16


      than the sentence he received and the court exceeded the
      guidelines without just cause.

Appellant's Brief at 10.

      In his first issue, Appellant challenges the sufficiency of the evidence

presented at trial. Appellant avers he lacked the intent to commit any of the

aforementioned crimes, as the testimony of H.E. was unreliable, the text

messages between he and H.E. were indicative of his desire for H.E. alone,

and "there was nothing more than         talk." Appellant's Brief at 17 -45, 35.
      When examining       a   challenge to the sufficiency of the evidence, our

standard of review is:

      [W]hether there was sufficient evidentiary support for a jury's
      finding to this effect, the reviewing court inquires whether the
      proofs, considered in the light most favorable to the
      Commonwealth as verdict winner, are sufficient to enable a
      reasonable jury to find every element of the crime beyond a
      reasonable doubt. The court bears in mind that: the
      Commonwealth may sustain its burden by means of wholly
      circumstantial evidence; the entire trial record should be
      evaluated and all evidence received considered, whether or not
      the trial court's rulings thereon were correct; and the trier of
      fact, while passing upon the credibility of witnesses and the
      weight of the evidence, is free to believe all, part, or none of the
      evidence.

Commonwealth         v.    Diggs, 949 A.2d 873, 877            (Pa.   2008)   (citations

omitted).

      A person is   guilty of solicitation to commit    a   crime if with the intent of

promoting or facilitating its commission he commands, encourages or

requests another      person to       engage    in   specific conduct which would



                                          -5
J-S74036-16


constitute such crime or which would establish his complicity in its

commission or attempted commission. 18 Pa.C.S.A.              §   902.

       "A person commits involuntary deviate sexual intercourse with                   a   child,

a   felony of the first degree, when the person engages in deviate sexual

intercourse with     a     complainant who      is   less than 13 years of age."              18

Pa.C.S.A.   §   3123(b).

       Pennsylvania's Crimes Code governs indecent assault and provides in

pertinent part:

       A person who has indecent contact with the        complainant or
       causes the complainant to       have   indecent contact with the
       person[,] is guilty of indecent assault if:
       * * *
       (7) the complainant      is less   than 13 years of age[.]

18 Pa.C.S.A. § 3126(a)(7). Indecent contact is defined as            "[a]ny touching of
the sexual or other intimate parts of the person for the purpose of arousing

or gratifying sexual desire, in either person." 18 Pa.C.S.A.             §   3101.

       The statutory prohibition against corruption of minors and sexual

exploitation of children provide as follows:

       §   6301 Corruption of minors

       (ii) Whoever, being of the age of 18 years and upwards, by any
       course of conduct in violation of Chapter 31 (relating to sexual
       offenses) corrupts or tends to corrupt the morals of any minor
       less than 18 years of age, or who aids, abets, entices or
       encourages any such minor in the commission of an offense
       under Chapter 31 commits a felony of the third degree.

18 Pa.C.S.A. §      6301(a)(1)(i).        A corruption of minors charge,             therefore,

encompasses any such act the consequence of which transcends any specific

                                             -6-
J-S74036-16


sex act and is separately punishable.        Commonwealth v. Fisher, 787 A.2d
992, 995 (Pa. Super. 2001) (citing Commonwealth v. Hitchcock, 565 A.2d
1159, 1162 (Pa. 1989)).

      §   6320. Sexual exploitation of children

      (a) Offense defined. - -A person commits the offense of sexual
      exploitation of children if he procures for another person a child
      under 18 years of age for the purpose of sexual exploitation.
      ***
      (c) Definitions. - -As used in this section, the following words and
      phrases shall have the meanings given to them in this
      subsection:

      "Procure." To obtain or make available for sexual exploitation.

      "Sexual exploitation." Actual or simulated sexual activity or
      nudity arranged for the purpose of sexual stimulation or
      gratification of any person.

18 Pa.C.S.A. § 6320(a).

      Our review of the evidence in the record supports the court's verdict

that Appellant encouraged and /or requested H.E. to procure her eleven -

year -old daughter to engage in the criminal acts of IDSI and indecent

assault, activities that would tend to corrupt the morals of any minor.

      According to Appellant, the testimony of H.E. was unreliable. We note

this portion of Appellant's argument merely attacks the credibility of H.E.

and thus risks waiver.4          Appellant's Brief at 17 -45.   Appellant selectively



4 See Commonwealth v. Gibbs, 981 A.2d 274, 281 -82 (Pa. Super. 2009),
appeal denied, 3 A.3d 670 (Pa. 2010) (An argument regarding the credibility
of a witness's testimony "goes to the weight of the evidence, not the
(Footnote Continued Next Page)


                                           -7
J-S74036-16


quotes from the text messages and phone transcripts in his brief in an

attempt to establish that his propositions were just talk and evidenced                 a


desire for H.E. alone. Appellant's Brief at 35.

      Appellant's contention that his mere communication              is   not enough to

amount to the crime of solicitation   is   incorrect.   Appellant relies heavily on

Commonwealth v. Mlinarich, 542 A.2d 1335                   (Pa.       1988) which he

summarizes thusly, "the Pennsylvania Supreme Court held that solicitation

had not occurred in Milnarich [sic] where the alleged statements

amounted to no more than suggestion."                    Appellant's Brief at 35.

(emphasis in the original). However, solicitation was not         a   crime charged in

Mlinarich.    As such, the case is inapposite.     Appellant also cites       a   passage

from Commonwealth v. Hacker, 959 A.2d 380, 387 (Pa. Super. 2008),

rev'd, 15 A.3d 333 (Pa. 2011), which was expressly reversed by our

Supreme Court in 2011.5 In its reversal, our Supreme Court reasoned:

      The purpose of the solicitation statute is to hold accountable
      those who would command, encourage, or request the
      commission of crimes by others... The statute requires proof of
(Footnote Continued)

sufficiency of the evidence. "). We note that Appellant failed to challenge to
the weight of the evidence before the trial court prior to sentencing or in his
post- sentence motion. See Pa.R.Crim.P. 607(A)(1)(3); Commonwealth v.
Gillard, 850 A.2d 1273, 1277 (Pa. Super. 2004) ( "As noted in the comment
to Rule 607, the purpose of this rule is to make it clear that a challenge to
the weight of the evidence must be raised with the trial judge or it will be
waived. ").

5 We note that Appellant failed to provide the full citation for the case, which

would have indicated its reversal. Appellant's Brief at 39.


                                      -8
J-S74036-16


      such encouragement, but with the intent to accomplish the acts
      which comprise the crime, not necessarily with intent specific to
      all the elements of that crime, much less those crimes with
      elements for which scienter is irrelevant.

Commonwealth v. Hacker,        15 A.3d 333, 336 (Pa. 2011).

      A complete reading      of the transcript between Appellant and H.E.

reveals that Appellant persistently questioned H.E. about the specific, sexual

conduct he could accomplish with her daughter, while trying to determine

the child's physical development and proposing clothing the child could wear

during the sex acts.      Further, Appellant repeatedly inquired about H.E.'s

process in explaining the encounter to the child, and while under the

impression that the discussions had occurred between the mother and

daughter, he actively attempted to determine the child's level of interest and

understanding of the proposed conduct. Defense Exhibit 4 at            7 -12, 15 -22.

      Appellant also submits that the absence of $100 and          a   condom on his

person is probative of his lack of intent to have sexual contact with the child.

Appellant's Brief at 33.     Appellant's argument ignores the fact that his

questions to H.E.    in   their February   16th   and   February       19th   telephone

conversations describe specific conduct proscribed by statute as deviate

sexual intercourse and indecent assault, i.e., (1) that H.E.'s eleven -year -old

daughter would place Appellant's penis in her mouth and (2) that the child




                                      -9
J-S74036-16


would touch Appellant's genitals for his sexual gratification.6                             See 18

Pa.C.S.A.              §   3101 (defining "deviate sexual intercourse" as sexual intercourse

per os or per anus between human beings); 18 Pa.C.S.A.                        §   3101.

              Taken in their entirety, Appellant's communications with H.E. could

reasonably have been found                      by     the trial court to         have constituted

encouragement to (1) sexually exploit the child, (2) commit IDSI, (3)

commit indecent assault and (4) corrupt the morals of                     a   minor. Additionally,

the evidence supports the finding that the encouragement to commit the

aforementioned crimes involved Appellant's meeting H.E. on                          a   specific date

and at            a   specific time, namely, on February 20, 2012, at 12:00 p.m., in the

parking lot of                 a   designated park in Montgomery County, Pennsylvania.

Accordingly, Appellant's first issue             is   without merit.

              In Appellant's second issue, he avers that defense counsel was

precluded from testing H.E.'s credibility in                  a   truly meaningful and effective

manner. Appellant's Brief at 55 -56. Specifically, Appellant argues that the

trial court abused its discretion in sustaining an asked and answered

objection by the Commonwealth. Id.

              A       trial court has discretion to determine both the scope and the

permissible limits of cross -examination.                     Commonwealth v. Briggs,             12


6
    Itapparent from the transcripts that bringing a condom was a condition
         is
precedent specific to Appellant having intercourse with the child. This
manner of sexual contact was not discussed further, thus, the absence of a
condom is negligible.


                                                     - 10 -
J-S74036-16


A.3d 291, 335 (Pa. 2011) (citing Commonwealth v. Rivera, 983 A.2d
1211, 1230 (Pa. 2009)).       The trial judge's exercise of judgment in setting

those limits will not be reversed in the absence of          a   clear abuse of that

discretion, or an error of law.       Id.   at 335 (quoting Commonwealth. v.

Birch, 616 A.2d 977, 978     (Pa. 1992) (internal quotation marks      omitted)).

      Trial counsel twice attempted to establish that H.E. was upset that

Appellant had not called her after their meeting in December.          N.T., 4/1/15,

at 64, 72. As noted by the trial court:

      Because... defense counsel on two occasions asked [H.E.] the
      same question, the Commonwealth's objection to the third
      attempt on recross examination was properly sustained. Not
      only was this objection properly sustained, this [court]
      completely rejects the claim that defense counsel was precluded
      from testing [H.E.]'s credibility in a meaningful way. In fact,
      defense counsel's cross -examination [of] [H.E.] consumes 100
      pages in the notes of testimony even though her direct
      testimony consumes only 18 pages. These pages of testimony
      are replete with defense counsel testing [H.E.'s] credibility.

Trial Court Opinion, 1/28/16, 17 -18.

      We find no abuse of discretion in the trial court's decision to sustain

the Commonwealth's asked and answered objection.

      Third, Appellant avers that the trial court failed to properly merge the

criminal   solicitation   sentences   to    commit    involuntary    deviate   sexual

intercourse with   a   child, indecent assault with   a   person less than thirteen

years of age, and corruption of minors.               Appellant's   Brief at 46 -54.

Specifically, Appellant argues:
J-S74036-16


      Since the [c]orruption statute incorporates an unlimited variety
      of conduct and the [i]ndecent [a]ssault [s]atute involves
      behavior that can further incorporate [i]nvoluntary [d]eviate
      [s]exual acts, the three charges all merge for sentencing
      purposes and Appellant should not have been sentenced
      separately for these three charges.

Appellant's Brief at 49.

      We disagree.           A claim   that crimes should have merged for sentencing

purposes challenges the legality of            a   sentence, which cannot be waived.

Commonwealth v. Duffy, 832 A.2d 1132, 1136                     (Pa. Super. 2003) (citing

Commonwealth v. Kitchen, 814 A.2d 209, 214 -215                     (Pa. Super. 2002)).

Our standard of review in cases dealing with questions of law is de novo, and

our scope of review          is   plenary. See Commonwealth v. Kimmel, 125 A.3d
1272, 1275 (Pa. Super. 2015) (en banc) ( "A claim that convictions merge for

sentencing is    a   question of law; therefore, our standard of review       is de   novo

and our scope of review is plenary. ").               Section 9765 of our Judicial Code

provides as follows:

      No crimes shall merge   for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the
      other offense. Where crimes merge for sentencing purposes, the
      court may sentence the defendant only on the higher graded
      offense.

42 Pa.C.S.A.    §    9765.

      The preliminary consideration under Section 9765 is whether the
      two crimes at issue arose from a single act. This is because our
      courts have long held that where a defendant commits multiple
      distinct criminal acts, concepts of merger do not apply... [T]he
      proper focus is not whether there was a break in the chain of
      criminal activity, but rather, whether the actor commits multiple

                                             - 12 -
J-S74036-16


        criminal acts beyond that which is necessary to establish the
        bare elements of the additional crime. If so, then the defendant
        has committed more than one criminal act. The rationale is to
        prevent defendants from receiving a "volume discount" on crime.

Commonwealth v. Yeomans, 24 A.3d 1044, 1050                   (Pa. Super. 2011)

(citations omitted).

        The three crimes underlying Appellant's solicitation convictions at issue

are separate and distinct injurious acts. Here, the actions Appellant solicited

from H.E.'s daughter tended to corrupt the morals of      a   child under the age

of eighteen and was separately punishable.         See Fisher, 787 A.2d 995.

Appellant arranged over the phone to meet with an eleven -year -old for the

distinct dual purposes of (1) engaging in indecent contact in the form of           a


hand job and (2) engaging in an act of deviate sexual intercourse. Appellant

committed "multiple distinct criminal acts," beyond the soliciting       a   hand job

from    a   child, thereby supporting his convictions of IDSI with   a   child, and

corruption of minors.       Yeomans, supra. As Appellant committed three

separate criminal acts, the crimes for which he was convicted do not merge.

Thus, Appellant's claim is meritless.

        In his fourth issue, Appellant challenges the discretionary aspects of

his    sentence.     Specifically, Appellant contends that his sentence was

excessive because the court imposed an aggravated range sentence without

adequately considering mitigating circumstances.        Appellant's Brief at 61.

Moreover, Appellant asserts he is an "ideal candidate for rehabilitation."        Id.
at 62 -63.

                                        - 13 -
J-S74036-16


        Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.      Commonwealth v. Sierra, 752 A.2d
910, 913 (Pa. Super. 2000).       Prior to reaching the merits of    a   discretionary

sentencing issue:

          [W]e conduct a four -part analysis to determine: (1)
          whether appellant has filed a timely notice of appeal, see
          Pa.R.A.P. 902 and 903; (2) whether the issue was
          properly preserved at sentencing or in a motion to
          reconsider and modify sentence, see Pa.R.Crim.P. 720;
          (3) whether appellant's brief has a fatal defect, Pa.R.A.P.
          2119(f); and (4) whether there is a substantial question
          that the sentence appealed from is not appropriate under
          the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533              (Pa. Super. 2006) (most

citations omitted), appeal denied, 909 A.2d 303 (Pa. 2006).

        When appealing the discretionary aspects of    a   sentence, an appellant

must invoke the appellate court's jurisdiction by including in his brief                 a


separate concise statement demonstrating that there             is       a    substantial

question as to the appropriateness of the sentence under the Sentencing

Code.     Commonwealth v. Mouzon, 812 A.2d 617, 621                          (Pa.   2002);

Pa.R.A.P. 2119(f).    "The requirement that an appellant separately set forth

the reasons relied upon for allowance of appeal furthers the purpose evident

in   the Sentencing Code as   a   whole of limiting any challenges to the trial

court's evaluation of the multitude of factors impinging on the sentencing

decision to exceptional cases."        Commonwealth v. Phillips, 946 A.2d
103, 112 (Pa. Super. 2008) (emphasis in original) (internal quotation marks


                                       - 14 -
J-S74036-16


omitted), appeal denied, 954 A.2d 895 (Pa. 2008), cert. denied, 129 S. Ct.
2450 (2009).

       The determination of what constitutes                a   substantial question must be

evaluated on       a   case -by -case basis.      See Commonwealth v. Anderson,

830 A.2d 1013, 1018 (Pa. Super. 2003). A substantial question exists "only

when the appellant advances               a   colorable argument that the sentencing

judge's actions were either: (1) inconsistent with                 a   specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process." Sierra, 752 A.2d at 912 -13. A claim that the trial

court erred by imposing an aggravated range sentence without considering

mitigating circumstances raises           a   substantial question that the sentence was

not appropriate under the Sentencing Code.                      Commonwealth v. Felmlee,
828 A.2d 1105,           1107 (Pa. Super.             2003)      (citing Commonwealth v.

Anderson, 552 A.2d 1064               (Pa. Super. 1988)).

       As an initial matter, we note             that Appellant filed         a   timely notice of

appeal, preserved the instant issue in            a     motion to reconsider sentence, and

included    a   Pa.R.A.P. 2119(f) statement in his brief.              Therefore, our analysis

turns on whether there         is a   substantial question that the sentence appealed

from   is   inappropriate under the Sentencing Code.                     See 42 Pa.C.S.A.        §


9781(b). We conclude Appellant has failed to present                     a   substantial question

for our review.




                                               - 15 -
J-S74036-16


      Appellant argues that the sentencing scheme in the instant case was

outside the standard range and the trial court failed to give sufficient

consideration to mitigating factors, which included his children, wife, work

history and reputation        in   the community. Appellant's Brief at 60. Appellant

acknowledges that the trial court considered the                      mitigating evidence

presented on Appellant's behalf; however, he takes issue with the amount of

deference given by the trial court. Appellant's Brief at 62 -63. As part of the

mitigating circumstances           in his case,   Appellant points out:

      Unfortunately for Appellant, he is sixty years old, operates on a
      pre -internet approach to life and is very generationally naïve.
      He accordingly was not cautious in his approach to internet
      sensations such as the Ashly [sic] Madison webcite [sic].

Appellant's Brief at 63.           We find this argument exceedingly unpersuasive

when viewed with the facts that Appellant (1) established an online presence

on AshleyMadison.com, (2) exchanged a series of electronic messages with

H.E., and (3) utilized the telephone,               a   device that has been in existence

since 1876, to conduct the aforementioned illegal activity.                    See N.T.,

4/1/15, at 12, 16 -17,    31 -33.

      Here, it is uncontested that the trial court expressly considered the

mitigating evidence      in   fashioning an aggravated range sentence that was

consistent with the Sentencing Code and norms underlying the sentencing

process    Consequently, Appellant failed to demonstrate the existence                  a


substantial question for our review. See Felmlee, 828 A.2d at 1107. At the

time of sentencing, and in its opinion, the trial court outlined its procedure

                                              - 16 -
J-S74036-16


used to arrive at Appellant's individualized sentence.     N.T., 11/16/15, at 22-

23; Trial Court Opinion, at 20 -21.          The trial court considered: (1) the

presentence     investigation     report,    arguments   of   counsel    and      the

Commonwealth,      (2) the statements and          letters of Appellant's family

members and friends, (3) the gravity of the offense, (4) the Appellant's

background and criminal history,            (6) the "character and attitude of

[Appellant]; and crafted   a    sentencing scheme.    N.T., 11/16/15, at 4, 8 -14,

33 -34.    As such, Appellant's dissatisfaction with his sentence does not

invoke our jurisdiction. See Mouzon, 812 A.2d at 621. No relief         is due.

       Judgment of sentence affirmed.

       Judge Ott joins the memorandum.

       President Judge emeritus Stevens concurs in the result.


Judgment Entered.




J   seph D. Seletyn,
Prothonotary


Date: 11/8/2016




                                        - 17 -